Case 1:18-cr-00204-NGG-VMS Document 242 Filed 12/14/18 Page 1 of 1 PageID #: 1755


                       Rorrnr¿eN, ScuNplDER, Sorowny              e¿   StenN, LLP
                                      ,oo
                                            'âiJ,lliåå3î*,0,
                                            New York, NY 10013


 FRrnrnN A. Rorsv¡N                                                                 Tel: (?LZ) 571-5500
 Jrnruv ScnNuoen                                                                    Fa* (212) 57r-5507
 RoseRT   A. Sorownv
 Deun   SrpR¡l


 Recn¡l Peruuo

                                                                 December    14,    20tB

  Honorabl-e Nicholas G. Garaufis
  United States District Court
  225 Cadman Plaza East
  Brooklyn, New York IL20L
                          Re      United States v. Nancy Salzman
                                  18 Cr. 204 (NGG)
  Dear ,Judge Garauf is:
       David Stern and I represent Nancy Salzman in the above-
  captioned matter. With the consent of the government and without
  objection of pre-trial services, wê respectfully request that our
  client's bail conditions be modified to remove the current
  condition of home detention and to replace it with curfew. We
  request further that your Honor authorize, al-so upon consent, that
  our client shall continue to be subject to GPS monitoring and shall-
  be restricted to her residence every day during the hours from 9:00
  PM to 7:00 AM. (No application to remove the condltion of
  elecLronj-c monitoring is made herein)                    .


       fn all respects not lnconsistent with the above, the parties
  request that the bail conditions remain as originally set by this
  Court on JuIy 25, 2OtB, and modified by this Court's order of
  October 22, 20t.8 (Dkt Entry 181).
            Thank you very much for your consideration.
                                                                        e   uIly submitted,

                                                                 trÆ rt A.    Sol
  cc:     AUSAs      Moira    Kim Penza     and Tanya Hajjar
                   (by ECF)
           Pre-Trial- Services Officer Anna               Lee
              (by email       )
  RAS: sc
